      Case 3:03-cr-00073-RAM Document 346 Filed 02/26/21 Page 1 of 19
      Case 3:20-cv-01152-RAM Document 18 Filed 02/26/21 Page 1 of 19


                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO

 DAVID GÓMEZ-OLMEDA,

           Plaintiff,

               v.                             CIVIL NO. 20-1152 (RAM)


 UNITED STATES OF AMERICA,

           Defendant.



                                OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

      Pending before the Court is David Gómez-Olmeda’s successive

Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (“Successive Motion”).

(Docket No. 2). Having considered the arguments of the parties,

the Court DENIES Petitioner’s Second Motion. (Docket Nos. 2, 8,

11,   13    and     16).   No   certificate    of   appealability   issue   as

Petitioner’s Second Motion fails to make a substantial showing of

the denial of a constitutional right pursuant to 28 U.S.C. §

2253(c)(2). In accordance with Rule 22(b)(1) of the Federal Rules

of Appellate Procedure, Petitioner may still seek a certificate

directly from the United States Court of Appeals for the First

Circuit (“First Circuit”).
      Case 3:03-cr-00073-RAM Document 346 Filed 02/26/21 Page 2 of 19
      Case 3:20-cv-01152-RAM Document 18 Filed 02/26/21 Page 2 of 19
Civil No. 20-1152 (RAM)                                                               2


                                     I.    BACKGROUND

     A. Criminal Case No. 03-cr-0073-1 (JAF)1

        On   March    12,    2003,   a    Grand       Jury   returned   the   original

indictment in Case No. 03-cr-0073-1 (JAF). (Docket No. 7). The 6-

count        indictment       charged      Petitioner          David     Gómez-Olmeda

(“Petitioner” or “Gómez-Olmeda”) and co-defendants Miguel Forteza-

García and Angel Forteza-García with robbing and murdering A.V.G.,

a confidential informant. Id. Count One charged violations of 18

U.S.C. §§ 2114 and 2 (assault with intent to rob or robbery of

mail, money or other property of the United States). Id. at 1.

Count Two charged violations of 18 U.S.C. § 2112 and 2 (robbery or

attempted robbery of personal property of the United States). Id.

at 2. Count Three charged violations of 18 U.S.C. §§ 924(j) and 2

(use of firearm in connection with a crime of violence resulting

in death of a person). Id. at 2-3. Count Four charged violations

of    18     U.S.C.   §     844(f)(1)     and     2    (destruction     or    attempted

destruction by fire of a vehicle owned, possessed or leased by the

United States). Id. at 3. Count 5 charged violations of 18 U.S.C.

§§ 1361 and 2 (injury or depredation against any property of the

United States). Id. at 3-4. Count Six charged a violation of 18

U.S.C. §§ 922(g)(1) and 924(a)(2) (felon in possession of a

firearm). Id. at 4-5.



1
 Any reference to a docket entry in this section will only refer to docket
entries in Criminal Case No. 03-0073-1.
      Case 3:03-cr-00073-RAM Document 346 Filed 02/26/21 Page 3 of 19
      Case 3:20-cv-01152-RAM Document 18 Filed 02/26/21 Page 3 of 19
Civil No. 20-1152 (RAM)                                                   3


     On November 12, 2003, Petitioner entered a straight plea to

the original Indictment in Criminal Case No. 03-cr-0073-1 pursuant

to a plea agreement. (Docket Nos. 7 and 156). Judgment was entered

on September 29, 2004 and Gómez-Olmeda was sentenced to life in

prison by Judge José A. Fusté. (Docket No. 250). If ever released,

Petitioner is subject to concurrent supervised release terms of

five (5) years as to Counts 1 and 3, and three (3) years as to

Counts 2, 4, 5, 6. Id.

  B. Civil Case No. 20-1152(RAM)

     On or about June 29, 2016, Petitioner sought leave from the

First Circuit to pursue “a second or successive 28 U.S.C. § 2255

motion featuring a challenge to one or more 18 U.S.C. § 924(c)/(j)

conviction(s) based on Johnson v. United States, 135 S. Ct. 2251

(2015).” (Docket Nos. 1 and 2). On March 13, 2020, the First

Circuit issued its judgment authorizing Petitioner to “pursue in

the district court a challenge to his § 924(c)/(j) convictions(s)

based on Davis, Johnson II, and related precedent.” (Docket No. 1

at 1). Gómez-Olmeda filed his Successive Motion on the same date.

(Docket No. 2).

     In   his    Successive   Motion,   Petitioner   contends    that   his

conviction for Count Three must be vacated. (Docket No. 2).

According   to   Petitioner,   the   predicate    crime   underlying    the

Section 924(c) and (j) and 2 convictions, 18 U.S.C. § 2114(a)

(assault and robbery of money or property of the United States or
      Case 3:03-cr-00073-RAM Document 346 Filed 02/26/21 Page 4 of 19
      Case 3:20-cv-01152-RAM Document 18 Filed 02/26/21 Page 4 of 19
Civil No. 20-1152 (RAM)                                                        4


“postal robbery”) is not “a crime of violence” under Section

924(c)(3)(A) (the “force clause”). Id. at 1, 5. In response, the

Government posits that 18 U.S.C. § 2114(a) is a divisible statute

with an aggravated offense that is categorically a “crime of

violence” under the “force clause” because it includes the elements

of wounding, a “dangerous weapon”, and putting a life it danger.

(Docket No. 8 at 6-8). Moreover, it cites persuasive precedent

from this District and several Courts of Appeals beyond the First

Circuit which have reached similar conclusions. Id. at 8. The

Government      further    posits   that   Defendant   pled   guilty    to   the

aggravated offense in 18 U.S.C. § 2114(a). Id. at 5-6. Lastly, the

Government argues that it is “of no moment” that Petitioner pled

guilty to aiding and abetting. Id. at 9. The Court agrees with the

Government for the reasons set forth below.

      First, 18 U.S.C. § 2114(a) is a divisible statute with an

aggravated offense that provides for enhanced penalties when a

victim is wounded, or the victim’s life is put in jeopardy using

a   dangerous    weapon.    Persuasive     precedent   from   several   United

States Courts of Appeals and the United States District Court for

the District of Puerto Rico (“District of Puerto Rico”) have held

that the aggravated offense in 18 U.S.C. § 2114(a) constitutes a

“crime of violence” under Section 924(c)(3)(A)’s “force clause.”

      Second, application of the modified categorical approach and

the resulting examination of the Indictment and the plea colloquy
      Case 3:03-cr-00073-RAM Document 346 Filed 02/26/21 Page 5 of 19
      Case 3:20-cv-01152-RAM Document 18 Filed 02/26/21 Page 5 of 19
Civil No. 20-1152 (RAM)                                                   5


confirms that Petitioner pled guilty to the aggravated offense in

18 U.S.C. § 2114 (a).

                          II.   STANDARD OF REVIEW

       Under 28 U.S.C. § 2255, a prisoner in custody under a sentence

of a Federal Court may move the Court that imposed sentence to

vacate, set aside or correct the sentence:

              [U]pon the ground that the sentence was
              imposed in violation of the Constitution or
              laws of the United States, or that the court
              was without jurisdiction to impose such
              sentence, or that the sentence was in excess
              of the maximum authorized by law or is
              otherwise subject to collateral attack.

       A petitioner’s post-conviction request for relief “must show

that    his   sentence   ‘reveal[s]   fundamental    defects    which,   if

uncorrected, will result in a complete miscarriage of justice.’”

Gandia-Maysonet v. United States, 2020 WL 5646457, at *2 (D.P.R.

2020) (quoting Lebron Ortiz v. United States, 2015 WL 2400746, at

*2 (D.P.R. 2015)). Thus, the petitioner bears the burden of

establishing the defect. Id.

       Likewise, “[w]hen a petition is brought under section 2255,

the petitioner bears the burden of establishing the need for an

evidentiary hearing.” U.S. v. McGill, 11 F.3d 223, 225 (1st Cir.

1993) (citations omitted). To determine whether the petitioner has

met this burden, “the court must take many of petitioner’s factual

averments as true,” but it need not “give weight to conclusory

allegations,      self-interested     characterizations,       discredited
      Case 3:03-cr-00073-RAM Document 346 Filed 02/26/21 Page 6 of 19
      Case 3:20-cv-01152-RAM Document 18 Filed 02/26/21 Page 6 of 19
Civil No. 20-1152 (RAM)                                                 6


inventions, or opprobrious epithets.” Id. (citation omitted). A

hearing on such a petition “generally is not necessary when a §

2255 motion (1) is inadequate on its face, or (2) although facially

adequate is conclusively refuted as to the alleged facts by the

files and records of the case.” Moran v. Hogan, 494 F.2d 1220,

1222 (1st Cir. 1974). Simply put, a Section 2255 motion “‘may be

denied without a hearing as to those allegations which, if accepted

as true, entitle the movant to no relief, or which need not be

accepted as true because they state conclusions instead of facts,

contradict the record, or are inherently incredible.’” McGill, 11

F.3d at 226 (quoting Shraiar v. United States, 736 F.2d 817, 818

(1st Cir. 1984)) (internal quotation omitted).

                              III. DISCUSSION

     No hearing has been requested or is necessary in this case

because the Successive Motion presents only legal issues and does

not require resolving any disputed factual issues. See Gandia-

Maysonet, 2020 WL 5646457, at *2 (quoting Miller v. United States,

564 F.2d 103, 106 (1st Cir. 1977)) (“Where there are no disputed

facts crucial to the outcome, leaving only questions of law, [§]

2255 does not require a hearing; the motion may be decided [...]

without oral presentation.”).

  A. Section 924 (C)(3)(A) and the approaches to analysis of
     whether a predicate offense is a “crime of violence”.

     Section 924(c)(1) provides for enhanced penalties to:
      Case 3:03-cr-00073-RAM Document 346 Filed 02/26/21 Page 7 of 19
      Case 3:20-cv-01152-RAM Document 18 Filed 02/26/21 Page 7 of 19
Civil No. 20-1152 (RAM)                                                         7


            [A]ny person who, during and in relation to
            any crime of violence or drug trafficking
            crime (including a crime of violence or drug
            trafficking crime that provides for an
            enhanced punishment if committed by the use of
            a deadly or dangerous weapon or device) for
            which the person may be prosecuted in a court
            of the United States, uses or carries a
            firearm, or who, in furtherance of any such
            crime, possesses a firearm[.]

18 U.S.C. § 924(c)(1). Furthermore, Section 924(c)(3) contains two

definitions of the statutory term “crime of violence.” A “crime of

violence” is one that:

            (A) has as an element the use, attempted use,
            or threatened use of physical force against
            the person or property of another, or

            (B)     that by its nature, involves a
            substantial risk that physical force against
            the person or property of another may be used
            in the course of committing the offense.

18 U.S.C. § 924 (c)(3). Section 924(c)(3)(A) is known as the “force

clause”. See United States v. Rose, 896 F.3d. 104, 106 (1st Cir.

2018). Whereas section 924(c)(3)(B) is known as the “residual

clause.” Id. The Court need not dwell on subsection “B” as it has

been declared unconstitutional. See United States v. Davis, 139 S.

Ct. 2319, 2233 (2019).

     As    explained    by    the    First   Circuit,     the   first   step   in

determining whether a statute is a “crime of violence” under

Section 924(c)(3)(A)’s force clause, is to ascertain “whether the

criminal   statute     of    the    predicate   offense    is   indivisible    or

divisible.” King v. United States, 965 F.3d 60, 65 (1st Cir. 2020).
      Case 3:03-cr-00073-RAM Document 346 Filed 02/26/21 Page 8 of 19
      Case 3:20-cv-01152-RAM Document 18 Filed 02/26/21 Page 8 of 19
Civil No. 20-1152 (RAM)                                                       8


An indivisible statute contains a “single, indivisible set of

elements[,]” instead of containing alternative elements, “that

criminalizes a broader swath of conduct than the relevant generic

offense.” Descamps v. United States, 570 U.S. 254, 258 (2013). An

indivisible statute may also “enumerate[] various factual means of

committing a single element.” United States v. Faust, 853 F.3d 39,

52 (1st Cir. 2017); see also Mathis v. United States, 136 S.Ct.

2243, 2249 (2016) (providing hypothetical examples of indivisible

statutes). Conversely, a statute is considered “divisible” when it

“sets     out   one    or    more   elements   of   the     offense    in   the

alternative[,]”       thereby   “listing   potential      offense   elements.”

Descamps, 570 U.S. at 257, 260. A “divisible” statute therefore

“comprises multiple, alternative versions of the crime.” Id. at

262.    Moreover,     when   “statutory    alternatives     carry     different

punishments, then . . . they must be elements.” Mathis, 136 S.Ct.

at 2256.

        To determine whether an indivisible statute is a “crime of

violence,” courts apply a “categorical approach” that considers

“the elements of the crime of conviction, not the facts of how it

was committed, and assess[es] whether violent force is an element

of the crime.” United States v. Taylor, 848 F.3d 476, 491 (1st

Cir. 2017) (emphasis added). However, for divisible statutes,

courts use a “modified categorical approach.” This approach is

used when certain “alternative elements require the use, attempted
      Case 3:03-cr-00073-RAM Document 346 Filed 02/26/21 Page 9 of 19
      Case 3:20-cv-01152-RAM Document 18 Filed 02/26/21 Page 9 of 19
Civil No. 20-1152 (RAM)                                                         9


use, or threatened use of physical force while others do not[.]”

King, 956 F.3d at 66. It consists of analyzing a limited set of

Shepard     documents     “such    as     the     charging   documents,      plea

agreements, plea colloquies, jury instructions, and verdict forms

[...] to determine which of the statute’s alternative elements

formed the basis of the prior conviction.” United States v.

Delgado-Sánchez, 849 F.3d 1, 8 (1st Cir. 2017) (quoting United

States v. Castro-Vazquez, 802 F.3d 28, 35 (1st Cir. 2015). The

objective of looking at those documents is to “determine which of

the enumerated alternatives within the statute constituted the

actual crime of conviction.” King, 965 F.3d at 66 (citation

omitted).    These   documents     also    help    the   sentencing   court   to

“compare[] only this specific offense with the relevant generic

offense.” United States v. Burghardt, 939 F.3d 397, 406 (1st Cir.

2019) (citing Mathis, 136 S.Ct. at 2249). Moreover, “under the

modified categorical approach, if the crime of conviction involves

the use, attempted use, or threatened use of physical force against

the person or property of another, then the offense qualifies a

crime of violence under § 924(c)’s force clause.” King, 965 F.3d

at 66 (citation omitted).

  B. The aggravated offense in 18 U.S.C. § 2114(a) is a “crime of
     violence” for purposes of 18 U.S.C. § 924(c)(3)(A)’s force
     clause.

     Gómez-Olmeda       contends   that    the     underlying   crime   to    his

924(c)(3) and (j) conviction, 18 U.S.C. § 2114(a), is not a “crime
     Case 3:03-cr-00073-RAM Document 346 Filed 02/26/21 Page 10 of 19
     Case 3:20-cv-01152-RAM Document 18 Filed 02/26/21 Page 10 of 19
Civil No. 20-1152 (RAM)                                                    10


of violence” for purposes of 924(c)(3)(A)’s force clause. (Docket

No. 2 at 5). The Court disagrees. 18 U.S.C. § 2114(a) is a divisible

statute   with    an   aggravated   offense    that   is   categorically   a

predicate “crime of violence” under Section 924(c)(3)(A)’s force

clause. Application of the modified categorical approach leads to

the conclusion that Gómez-Olmeda plead guilty to 18 U.S.C. §

2114(a)’s aggravated offense.

     18 U.S.C. § 2214(a), also known as the “postal robbery”

statute, provides that:

           A person who assaults any person having lawful
           charge, control, or custody of any mail matter
           or of any money or other property of the United
           States, with intent to rob, steal, or purloin
           such mail matter, money, or other property of
           the United States, or robs or attempts to rob
           any such person of mail matter, or of any
           money, or other property of the United States,
           shall, for the first offense, be imprisoned
           not more than ten years; and if in effecting
           or attempting to effect such robbery he wounds
           the person having custody of such mail, money,
           or other property of the United States, or
           puts his life in jeopardy by the use of a
           dangerous weapon, or for a subsequent offense,
           shall be imprisoned not more than twenty-five
           years.(Emphasis added).

     While the First Circuit has not weighed in on the issue,

multiple United States Courts of Appeals have concluded that 18

U.S.C. § 2114(a) is a divisible statute. As the highlighted text

shows,    the    statute   provides   for     an   increased   penalty     of

imprisonment of up to twenty-five years when in the course of the
     Case 3:03-cr-00073-RAM Document 346 Filed 02/26/21 Page 11 of 19
     Case 3:20-cv-01152-RAM Document 18 Filed 02/26/21 Page 11 of 19
Civil No. 20-1152 (RAM)                                                 11


assault or robbery the defendant: (1) wounds the person having

custody of property of the United States; or (2) puts the person’s

life in jeopardy by the use of a dangerous weapon. See United

States v. Bryant, 949 F.3d 168, 174 (4th Cir. 2020); Knight v.

United States 936 F.3d 495, 498-99 (6th Cir. 2019); United States

v. Enoch, 865 F.3d 575, 5801-81 (7th Cir. 2017), cert. denied 138

S.Ct. 1015 (2018); United States v. Thomas, 703 F. App'x 72, 78

(3d Cir. 2017) (affirming appellant’s § 924(c) conviction because

“the jury had an adequate factual basis to conclude that § 2114(a),

committed     while     using    and     carrying     a    firearm,     is

a crime of violence.”); In re Watts, 829 F.3d 1287, 1289-90 (11th

Cir. 2016).

     Other judges in the District of Puerto Rico have reached the

same conclusion. See Rojas-Tapia v. United States, 2020 WL 3690398,

at *5 (D.P.R. 2020). The Court held therein that “Circuit Courts

have determined that 18 U.S.C. § 2114(a) carries a ‘separate

aggravated offense that includes the wounding or putting the

victim’s life in jeopardy by the use of dangerous weapon.’” Id.

(emphasis in original); see also, Rojas-Tapia v. United States,

458 F.Supp. 3d 111, 119-121 (D.P.R. 2020). Thus, the Court agrees

with the Government’s argument that we are dealing with a divisible

statute. (Docket No. 8 at 7).

     The aggravated offense in 18 U.S.C. § 2114(a) is “crime of

violence” for Section 924 purposes because “wounding” and putting
     Case 3:03-cr-00073-RAM Document 346 Filed 02/26/21 Page 12 of 19
     Case 3:20-cv-01152-RAM Document 18 Filed 02/26/21 Page 12 of 19
Civil No. 20-1152 (RAM)                                                 12


a victim’s life “in jeopardy” with a “dangerous weapon” are

elements that entail “the use, attempted use, or threatened use of

physical force against the person.” 18 U.S.C. § 924(c)(3)(A). The

Seventh Circuit Court of Appeals (“Seventh Circuit”) reached a

similar conclusion in United States v. Enoch when it concluded

that the second part of 18 U.S.C. § 2114(a) is a crime of violence

under Section 924(c)(3)(A)’s force clause in a case involving

brandishing of a weapon. See Enoch, 865 F.3d at 582. As aptly put

by the Seventh Circuit:

           We cannot see how a defendant can brandish a
           gun in such a manner as to put the life of a
           victim in jeopardy without committing an
           offense that “has as an element the use,
           attempted use, or threatened use of physical
           force against the person and property of
           another.”


Id. (quoting 18 U.S.C. § 924(c)(3)(A)) (emphasis added). See also

United States v. Dowd, 451 F.3d 1244, 1252 n.8 (11th Cir. 2006)

(holding that the aggravated §2114(a) violations stemming from the

fact that the appellant placed the victim’s life in jeopardy by

using a dangerous weapon “undisputedly describes             a crime of

violence.”); Rojas-Tapia, 2020 WL 36960398, at *5 (holding that

Petitioner’s conviction under 18 U.S.C. § 2114(a) was a “crime of

violence” under Section 924(c)’s force clause because he used

firearms and placed the lives of postal employees in danger).
     Case 3:03-cr-00073-RAM Document 346 Filed 02/26/21 Page 13 of 19
     Case 3:20-cv-01152-RAM Document 18 Filed 02/26/21 Page 13 of 19
Civil No. 20-1152 (RAM)                                                 13


     Pursuant to the modified categorical approach, the Court

reviewed the Indictment and the plea colloquy. (Case No. 03-cr-

0073-1, Docket Nos. 7 and 170). These documents show that Goméz-

Olmeda was convicted of 18 U.S.C. § 2114(a)’s aggravated offense

because Petitioner agreed to plead guilty to the elements of

“wounding” A.V.G. and putting A.V.G.’s life “in jeopardy” with a

“dangerous weapon” in the course of assaulting an individual that

had custody of money of the United States, with intent to rob,

steal, or purloin said money. (Case No. 03-cr-0073-1, Docket Nos.

7 at 1-2; 170 at 59-60). Thus, Goméz-Olmeda was charged with and

plead guilty to a “crime of violence” under Section 924(c)(3)(A)’s

force clause and his Section 924(c) and (j) convictions are valid.

     As highlighted by the Government in its Response to the

Successive Motion, Gómez-Olmeda entered a straight plea to all six

counts in the Indictment. (Docket No. 8 at 2-3). Count One of the

Indictment contained the 18 U.S.C. § 2114(a) offense and charged

Gómez-Olmeda and his co-defendants with:

           [A]iding and abetting each other, and, aided
           and abetted by others to the Grand Jury
           unknown, did willfully, intentionally and
           unlawfully assault A.V.G. who lawfully had
           charge, control, custody of money of the
           United States, that is, approximately One
           Thousand Four Hundred Dollars ($1,400.00) with
           intent to rob, steal, or purloin said money,
           and in effecting such robbery they wounded
           A.V.G., the custodian of said money and put
           his life in jeopardy, by shooting several
           times A.V.G. and causing his death, all in
     Case 3:03-cr-00073-RAM Document 346 Filed 02/26/21 Page 14 of 19
     Case 3:20-cv-01152-RAM Document 18 Filed 02/26/21 Page 14 of 19
Civil No. 20-1152 (RAM)                                                  14


           violation to Title 18        United   States   Code
           Sections 2114 and 2.


(Case No. 03-cr-0073-1, Docket No. 7 at 1-2). As the quoted text

evinces, Count One of the Indictment charged the aggravated offense

in 18 U.S.C. § 2114(a) because it alleged that Gómez-Olmeda and

his   co-defendants:   (1)   wounded   the   person   having   custody   of

property of the United States and (2) put that person’s life in

jeopardy by the use of a dangerous weapon by shooting and causing

his death. Id. Although not required, the indictment charged Gómez-

Olmeda with the predicate offense. See United States v. Frye, 402

F.3d 1123, 1127 (11th Cir. 2005) (“[S]ection 924 does not require

that a defendant be convicted of, or even charged with, the

predicate offense”). See also United States v. Munoz-Fabela, 896

F.2d 908, 911 (5th Cir. 1990) (“[I]t is only the fact of the

offense, and not a conviction, that is needed to establish the

required predicate.”).

      Petitioner’s Section 924(c) and (j) convictions stem from

Count Three of the original Indictment which charged that Gómez-

Olmeda and his co-defendants:

           [A]aiding and abetting each other, and, aided
           and abetted by others to the Grand Jury
           unknown, did willfully, intentionally and
           unlawfully possess, use or carry a firearm
           during and in relation to a crime of
           violence…that is assaulting an individual who
           lawfully had charge, control, or custody of
           money of the United States, with intent to
           rob, steal, or purloin said money, as set
     Case 3:03-cr-00073-RAM Document 346 Filed 02/26/21 Page 15 of 19
     Case 3:20-cv-01152-RAM Document 18 Filed 02/26/21 Page 15 of 19
Civil No. 20-1152 (RAM)                                                        15


             forth in COUNT ONE herein, which is realleged
             and incorporated by reference herein, an
             offense that they could be prosecuted in a
             court of the United States as a violation to
             Title 18, United States Code, Section 2114,
             and, in the course of that crime of violence,
             the defendants herein unlawfully killed
             A.V.G., with malice aforethought through the
             use of a firearm, which is murder, as defined,
             in Title 19 United States Code Section 1111,
             by knowingly, willfully, deliberately and
             maliciously and with premeditation shooting
             A.V.G. with a firearm thus causing his death,
             all in violation of Title 18 United States
             Code Section 924 (j) and 2.

(Case No. 03-cr-0073-1, Docket No. 7 at 2-3). As seen above, Count

Three incorporated Count One of the Indictment by reference and it

also specifically charged Gómez-Olmeda and his co-defendants with

the elements constituting the aggravated offense in 18 U.S.C. §

2114(a) which the Court will not reiterate.

       Turning to the plea colloquy, the exchanges between the then

presiding judge and Gómez-Olmeda confirm that the latter pled

guilty to Count One which contained the aggravated offense in 18

U.S.C. § 2114(a) and to Count Three. (Case No. 03-cr-0073-1, Docket

No.    170   at     58-64).   Moreover,    Gómez-Olmeda       agreed   with   the

Government’s proffer of the evidence in the case which confirms

that   he    pled    guilty   to   the   elements   in   18   U.S.C.   2114(a)’s

aggravated offense: wounding the victim and placing the victim’s

life in jeopardy through the use of a dangerous weapon. Id. at 74-

79).
     Case 3:03-cr-00073-RAM Document 346 Filed 02/26/21 Page 16 of 19
     Case 3:20-cv-01152-RAM Document 18 Filed 02/26/21 Page 16 of 19
Civil No. 20-1152 (RAM)                                                 16


     Lastly, and while Petitioner admitted to being the triggerman

and to robbing the victim by agreeing with the Government’s proffer

of its evidence, First Circuit precedent precludes any potential

argument that “aiding and abetting” a “crime of violence” does not

satisfy 924(c)’s force clause. Id. at 77, 79). According to First

Circuit case law, 18 U.S.C. § 2 “makes an aider and abettor

‘punishable as the principal,’ and thus no different for purposes

of the categorical approach than one who commits the substantive

offense.” United States v. García-Ortiz, 904 F.3d 102, 109 (1st

Cir. 2018) (citation omitted). See also Gonzales v. Duenas Alvarez,

549 U.S. 183, 189 (2007) (“[E]very jurisdiction—all States and the

Federal Government—has ‘expressly abrogated the distinction’ among

principals   and   aiders   and   abettors”.);   Ocasio-Ruiz   v.   United

States, 2020 WL 4437858, at *9 n. 15 (D.P.R. 2020) (“[T]he fact

that Petitioner was charged as an “aider an abettor” does nothing

to change the underlying crime's category of “crime of violence”.);

Rojas-Tapia, 2020 WL 36960398, at *5 (holding that “since the

‘separate aggravated offense’ of 18 U.S.C. § 2114(a) is a ‘crime

of   violence’,    the   aiding    and   abetting   conviction      against

Petitioner constitutes a ‘crime of violence’ in itself.”). The

Court sees no reason to rule any differently in the case at bar.
     Case 3:03-cr-00073-RAM Document 346 Filed 02/26/21 Page 17 of 19
     Case 3:20-cv-01152-RAM Document 18 Filed 02/26/21 Page 17 of 19
Civil No. 20-1152 (RAM)                                                      17


  C. The Court cannot consider Petitioner’s challenge to his 18
     U.S.C. § 922(g) conviction.
     In his Motion for Default Judgement [sic.] in Support of

Petitioner’s Second or Successive Application, Gómez-Olmeda raises

an issue that was not included in his Successive Motion. (Docket

11-1). Petitioner contends that his conviction as a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g) must be

vacated pursuant to Rehaif v. United States. Id. at 3. In Rehaif,

the Supreme Court of the United States held that “in a prosecution

under 18 U.S.C. § 922(g) and § 924 (a)(2), the Government must

prove that the defendant knew he possessed a firearm and that he

knew he belonged to the relevant category of persons barred from

possessing a firearm.” Rehaif v. United States, 139 S.Ct. 2191,

2200 (2019).

     The Court notes that the Government failed to respond to

Petitioner’s Rehaif challenge. Even so, the Court cannot consider

Gómez-Olmeda’s    Rehaif    challenge   to   his    18    U.S.C.    §   922(g)

conviction due to 28 U.S.C. § 244(b)(3)(A) and the “mandate rule.”

To file a successive Section 2255 petition, a federal habeas

petitioner must obtain authorization from the Court of Appeals.

See 28 U.S.C. § 244(b)(3)(A). Here, the First Circuit’s Judgment

authorized   Gómez-Olmeda    to   “pursue    in   the    district   court”   a

challenge to his § 924(c)/(j) conviction(s) based on Davis, Johnson

II, and related precedent.” (Docket No. 1 at 1) (emphasis added).

Under the mandate rule, “[a] district court seeking to determine
     Case 3:03-cr-00073-RAM Document 346 Filed 02/26/21 Page 18 of 19
     Case 3:20-cv-01152-RAM Document 18 Filed 02/26/21 Page 18 of 19
Civil No. 20-1152 (RAM)                                                 18


the scope of remand must therefore consider carefully 'both the

letter and the spirit of the mandate, taking into account the

appellate court's opinion and the circumstances it embraces.'”

United States v. Santiago Reyes, 877 F.3d 447, 450 (1st Cir. 2017)

(citations omitted). Gómez-Olmeda’s Rehaif challenge to his 18

U.S.C. § 922(g) conviction is thus outside the letter and spirit

of the First Circuit’s mandate which pertains solely to his §

924(c)/(j) conviction(s).

  D. No certificate of appealability will be issued.

     28 U.S.C.A. § 2253(c)(2) establishes that a District Court

judge may only issue a certificate of appealability of a section

2255 proceeding “if the applicant has made a substantial showing

of the denial of a constitutional right.” In this case, the Court

will not issue a certificate of appealability because, for the

reasons discussed above, Petitioner failed to make such a showing.

See Morales Torres v. United States, 2019 WL 4744217 at *3 (D.P.R.

2019) (denying certificate of appealability in a case dismissing

Section 2255 petition because Hobbs Act Robbery is a predicate

crime of violence under Section 924 (c)’s force clause).

                              IV.   CONCLUSION

     Based on the foregoing, Petitioner’s successive Motion Under

28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a

Person in Federal Custody (Docket No. 2) is DENIED. Judgment of

dismissal WITH PREJUDICE will be entered accordingly.
     Case 3:03-cr-00073-RAM Document 346 Filed 02/26/21 Page 19 of 19
     Case 3:20-cv-01152-RAM Document 18 Filed 02/26/21 Page 19 of 19
Civil No. 20-1152 (RAM)                                                 19


     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 26th day of February 2021.

                                          S/ RAÚL M. ARIAS-MARXUACH
                                         United States District Judge
